DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on 01/06/2020, was filed on or after 03/16/2013, and accordingly, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 objected to because of the following informalities:  
In claim 1, “the following parts” does not have proper antecedent basis.  Appropriate correction is required.  To avoid this objection, Applicant choose may amend the preamble of the claim to recite “a research tool comprising: . . .”  Claims 2 depends on claim 1 and acquires this same deficiency.
Claims 3-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 3-10 not been further treated on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 contains grammatical errors which render the claim ambiguous.  For example, in claim 2, “wherein the software being compatible and interacting” is grammatically incorrect. It is unclear if the software is required to merely be “compatible” or whether it must be specifically compatible with a multitude of existing social networking platforms. The phrasing could be changed to “wherein the software is compatible with a multiple of existing social networking platforms and interacts with the multiple of existing social networking platforms,” if that is the desired scope of the claim.  Applicant is advised to review all claims to ensure they are grammatically correct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monden et al., US 2015/0302304 A1.

In regard to claim 1, Mondon discloses a research tool comprising:
(a) software (see ¶ 0031); and
(b) a cloud network (see ¶ 0036, disclosing “cloud computing scoring system”).

In regard to claim 2, Mondon disclose the research tool of claim 1 wherein the softare [is] compatible [with] and interact[s] with a multitude of existing social networking platforms (see ¶ 0038, disclosing data sources include “social networking feeds”) see claim 5, disclosing use of “Twitter” and Facebook” data)

In regard to claims 3-10, as noted above, these claims are in improper form because they depend on more than one claim and are not in the alternative.  See MPEP § 608.01(n).  Accordingly, the claims 3-10 have not been further treated on the merits.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh, US 2021/0097240 A1 (Method and apparatus for generating persuasive rhetoric).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare
9/14/2021



/SCOTT A ZARE/Primary Examiner, Art Unit 3649